Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 November 17, 2011 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Capital Emerging Markets Total Opportunities Fund File Nos. 333-176635 and 811-22605 Dear Sir or Madam: On behalf of Capital Emerging Markets Total Opportunities Fund (the “Fund”), we hereby file Form N-1A, Pre-Effective Amendment No.2 to the Fund’s Registration Statement under the Securities Act of 1933 and Amendment No.2 to the Fund’s Registration Statement under the Investment Company Act of 1940, as amended. Pursuant to Rule 461 and on behalf of the Fund and the Fund’s principal underwriter, American Funds Distributors, Inc., we respectfully request that the effectiveness of the Registration Statement be accelerated to November 18, 2011 at 9:30 a.m. Eastern Standard Time. If you have any questions please do not hesitate to contact me at (213) 615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Counsel cc: Mr. John Grzeskiewicz, Senior Counsel
